Per Curiam.
This is an action for personal injuries received by the plaintiff in a collision between a milk wagon, which he was driving, and the defendant’s automobile. The case was tried at the Middlesex Circuit, and the jury rendered a verdict in favor of the plaintiff and assessed his damages at $5,029.50.
Upon the application of the defendant, a rule to show cause was allowed by the trial judge on the question of damages only, the judge refusing to include in the rule the question of liability. The defendant thereupon applied to the Supreme Court to have the rule enlarged so as to include both questions, and this application was refused. The only question before us on the present rule, therefore, is whether the damages are so clearly excessive as to justify judicial interference.
It is not necessary to review in detail the character of the plaintiff’s injuries. It is enough to say that, if the jury believed his testimony and that of the witnesses produced by him, their finding was entirely justified. The question of the credibility of these witnesses being one for the jury and not for us, it necessarily follows that this rule to show cause should be discharged. It will be so ordered.